DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment
The applicant is thanked for providing line numbers to the claims. 
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2019/0360477) in view of Fukuda (US 2013/0061609) (provided by the applicant), Schwenke (US 2020/0064883), and either or both of Nitto (JP 3571460) and Yoshida (US 2012/0135231).
	In regard to claim(s) 1-10, 12-14, Takahashi teaches a cryopump (10; para. 2) comprising: a cryopanel assembly (at least 20, 60) comprising: an exposed area (para. 42 “exposed to condensation”; top sides viewable by line of sight from the intake port) that a gas to be pumped can linearly reach through a cryopump intake port (51), a non-exposed area (under sides and interior areas not viewable by line of sight from the intake port, para. 41, shadowed regions) that the gas to be pumped cannot linearly reach through the cryopump intake port (51), wherein the non-exposed area (shadowed regions) comprises an adsorption area (with absorption material, para. 41) capable of adsorbing hydrogen (hydrogen).
	Note in regard to claim 4, Takahashi further teaches that the cryopanel assembly comprises a first cryopanel base material (see metal, para. 42) that is incapable of adsorbing the hydrogen (hydrogen, para. 3, 41, 42).
	Note in regard to claim 5, Takahashi further teaches that the non-exposed area (under sides and interior areas not viewable by line of sight from the intake port, para. 41, shadowed regions) and the exposed area (para. 42 “exposed to condensation”; top sides viewable by line of sight from the intake port) are arranged on a same cryopanel (60) constituting the cryopanel assembly (20).
	Note in regard to claim 6, Takahashi further teaches a radiation shield (30) axially extending from the cryopump intake port (51) in a substantially tubular shape (see figure 1, para. 28) so as to surround the cryopanel assembly (20, 60); and a cryocooler (16) that includes a high-temperature cooling stage (22) for cooling the radiation shield and a low-temperature cooling stage (24) for cooling the cryopanel assembly (20, 60)(para. 22), in which the low-temperature cooling stage is cooled to a lower temperature than the high-temperature cooling stage (para. 22); 
	Note in regard to claim 7, Takahashi further teaches that the cryopanel assembly (20, 60) includes a plurality of cryopanels (see figures, para. 39), each including the exposed area and the non-exposed area (areas viewable and not viewable from input port), and a plurality of heat transfer bodies (62, 63, 64) axially arranged to form a substantially columnar shape (see figures, para. 39, “columnar shape”), wherein the plurality of cryopanels and the plurality of heat transfer bodies are axially stacked (see figures, para. 39).  
Note in regard to claim 8, Takahashi teaches that the cryopanel assembly (20, 60) includes a top cryopanel (32) disposed axially topmost of the cryopanel assembly (20, 60)38Attorney Docket No.: 880503-0160-US01; the top cryopanel (32) includes a first cryopanel base material made of the metal material (metal of panel, para. 42)
Note in regard to claim 9, Takahashi teaches that the cryopanel assembly includes at least one upper cryopanel (60a) disposed axially above the low-temperature cooling stage (24) and having a substantially inverted conical outer peripheral portion (para. 43 including at least the viewable metal periphery on the interior, para. 41-42);
Note in regard to claim 10, Takahashi teaches that the cryopanel assembly (20, 60) includes at least one lower cryopanel (60b) disposed axially below the low-temperature cooling stage (24).
	Takahashi does not explicitly teach that the exposed area and  at least part of the non-exposed area is covered with a removable protective surface (providing the second surface over the first cryopanel base material - metal) as claimed in claims 1-10 (including that the removable protective surface is peelably bonded to the exposed area, a plurality of protective layers is layered on the exposed area, the removably protective surface is a second cryopanel base material made of metal material overlaid on the first cryopanel base material, the removable protective surface removably covers at least a part of the non-exposed area as well as the exposed area, the top cryopanel includes the second cryopanel base material made of the metal material entirely covers the front surface of the first cryopanel base material of the top cryopanel).  However, Fukuda teaches that cryopumps are used with ion implantation apparatuses and that over time the cryopanels thereof become degraded and need to be refurbished (para. 31, 32).  In addition, Schwenke teaches that it is well known to provide protection to non-porous surfaces by providing the surfaces with a plurality of removable protective films (protective films, para. 11) peelably bonded to the surfaces for providing protection from the accumulation of unwanted contamination and to provide easy removal of dirty and worn out protective surfaces (see fig. 4, para. 41, multi-layer pads) and simultaneously reveal a fresh protected surface of the next removable protective film by providing the plurality of protective films.  Lastly, it is well known to provide protective sheets as taught by either of Nitto and Yoshida teach removable protective surfaces (Nitto – para. 2 protecting metal plates – para. 5, Yoshida – para. 1, 25 protecting metal plates) made of metal material (Nitto – para. 29 metal film, Yoshida – para. 12 metal foils) for the purpose of removably protecting an objects including metal plates with a material that is strong and malleable and has good thermal conductivity.
Therefore it would have been obvious to a person of ordinary skill in the art to modify the metal surfaces of the exposed areas of the top cryopanel (32), the inverted conical outer peripheral portion (viewable interior metal surface of 60a) of the at least one upper cryopanel (60a), and the at least one lower cryopanel (60b) of Takahashi with a plurality of removable protective films to reduce the labor required to remove the contamination from the non-porous metal surfaces of Takahashi.  Further, making the removable protective films from metal material would provide the obvious benefit of making the films strong, malleable, and have a high thermal conductivity and thereby provide films that would not tear or fail easily and also provide good cryopumping performance.  Notice that the modification the removable protective metal film would be the claimed second cryopanel base material and would obviously cover the first cryopanel base material and provide the benefits already described (easy removal of contaminated surfaces and simultaneous presentation of a fresh surface, strength, and high thermal conduction through the second cryopanel base material).  Notice that the modification would obviously provide the protective films to at least a part of the non-exposed area (see metal areas not covered by absorption material see figure 3 and metal surface at the medial edge) so as to provide the benefits of easy refurbishment to all areas of the non-porous condensing surfaces of the cryopanels.  Notice, in rehearsal, that the modification would obviously provide the first cryopanel base material (metal) of the top cryopanel (32) with the second cryopanel base material (removable metal protective films above) so as to entirely cover a front surface of the first cryopanel base material (top surface thereof) (protective films) such that a back surface of the second cryopanel base material (back of the protective films) is in contact with the front surface of the first cryopanel base material (metal) and would again, obviously entirely cover the front surface of the first cryopanel base material (metal) since the upper surface of the top cryopanel (32) is all an exposed area of nonporous bare metal and therefore the entire top surface would benefit from the removable protective films discussed above.  Notice, in rehearsal, that the modification would obviously provide the removable protective films to the inverted conical outer peripheral portion (see viewable metal peripheral portion on the interior, para. 41-43) to provide the stated benefits of easy refurbishment to the metal condensation region of the at least one upper cryopanel (60a) and high thermal conductivity through the removable protective surface.  Notice, in rehearsal, that the modification would obviously provide the removable protective films to the exposed area of the outer peripheral portion (viewable metal portion, para. 41-43, 47-49) of the at least one lower cryopanel (60b) to provide the stated benefits of easy removal of the contaminated surface and simultaneous presentation of a new surface and high thermal conductivity through the removable protective films.  
Note that the teachings of Takashashi are that the first material of the cryopanels is copper or aluminum (para. 68, 72) so as to provide thermal conductivity benefits.  These teachings, in combination with the other teachings of the prior art, suggest that forming the removable films from copper or aluminum would be obvious for obtaining improved cryopumping performance from the cryopanels.  Therefore it would have been obvious to those of ordinary skill in the art at the time of the invention to form the removable protective films from copper or aluminum to provide all of the benefits discussed above and to further provide particularly high thermal conductivity to the plurality of removably protective surfaces so as to improve the cryopumping performance relative to lower thermal conductivity materials.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2019/0360477) in view of Fukuda (US 2013/0061609) (provided by the applicant), Schwenke (US 2020/0064883), either of Nitto (JP 3571460) or Yoshida (US 2012/0135231) and further in view of Itoh (US 2015/0364720).
	The teachings of Takashashi already teach that the first material of the cryopanels is copper or aluminum (para. 68, 72) so as to provide good thermal conductivity.  In addition, Itoh teaches that it is well known to form protective films from copper and aluminum (para. 2, 266).  Therefore it would have been obvious to those of ordinary skill in the art at the time of the invention to form the removable protective films from copper or aluminum to provide a high thermal conductivity to the plurality of removably protective surfaces so as to improve the cryopumping performance relative to lower thermal conductivity materials.

Response to Arguments
Applicant's arguments filed 8/25/22 have been fully considered but they are not persuasive in view of the new grounds of rejection above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
November 28, 2022